DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/430,402, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The prior filed application do not provide support for “wherein the bulb has an outer diameter within an inclusive range of about 0.064-0.068 inches”. Accordingly claim 11 is not entitled to the benefit of the prior filed application.
The disclosure of the prior-filed application, Application No. 62/293,522, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The prior filed application do not provide support for “a first marker band located at a proximal portion of the bulb and a second marker band located at a distal portion of the bulb”, “a third marker band located on the distal tip”, “the symmetrically tapered proximal and distal ends have either a linear taper, a rounded taper, or an elliptical taper”, “wherein the proximal portion of the microcatheter body has an outer diameter that is larger than a distal tip outer diameter”, “the guidewire passage has a diameter of about 0.021 inch”, “the bulb has an outer diameter within an inclusive range of about 0.064-0.068 inches”, “the microcatheter body has a length within an inclusive range of about 148-168 centimeters, the bulb has a length within an inclusive range about 0.5-3 centimeters and the distal tip has a length within an inclusive range of about 0.5-6 centimeters”, “an outer diameter of the microcatheter is within an inclusive range of about 0.013-0.073 inches”. Accordingly claims 4, 5, 6, 8, 11, 12, 17 and 20 are not entitled to the benefit of the prior filed application.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
The reference element 19 in paragraph 0042.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract contains less than 50 words which is not enough to assist readers in deciding whether there is a need for consulting the full patent text for details.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
The reference character “30” has been used to designate both “outer guide catheter” in paragraph 0029 and “minor gap” in paragraph 0034.  
The reference character “151” has been used to designate both intermediate catheter” in paragraph 0066 and “guidewire” in paragraph 0066.
Appropriate correction is required.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “wherein the bulb has an outer diameter within an inclusive range of about 0.064-0.068 inches” as recited in claim 11.
Claim Objections
Claims 8, 16, 17 and 21 are objected to because of the following informalities:  
Regarding claim 8, claim 2, the limitation “a distal tip outer diameter” appears to be amended to recite “the distal tip outer diameter” in order to refer to “an outer diameter” recited in claim 1, line 7.

Regarding claim 16, a grammatical error appears in the limitation “portion of either a linear taper”. It appears that the grammatical error appears to be resolved by reciting a language such as “portion having either a linear taper” instead of reciting “portion of either a linear taper”.

Claim 17 recites the limitation “the bulb” in line 2. There is insufficient antecedent basis for this limitation in the claim. 

Claim 21 recites the limitation “the intermediate microcatheter” in line 6. There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 7, the limitation “a distal tip having an outer diameter smaller than the bulb” renders the claim indefinite because the claim is unclear regarding which aspect of the bulb is being compared in order to determine an outer diameter smaller than the bulb. The recitation of “a distal tip having an outer diameter smaller than the bulb” could mean that the outer diameter is being compared to an outer diameter, inner diameter or another dimension of the bulb. For examination purposes, examiner construes that an outer diameter of the distal tip is being compared with an outer diameter of the bulb. Accordingly, examiner construes that an outer diameter of the distal tip is smaller than an outer diameter of the bulb. Claim 1 could overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph if claim is amended to clearly indicate the bulb’s dimension being referred for determining an outer diameter of the distal tip being smaller.

Regarding claim 1, the limitation “the bulb being composed of a noninflatable polymeric material” renders the claim indefinite for multiple reasons. The specification do not explain if the term “noninflatable” refers to a structure of the bulb or a property of the polymeric material itself. For examination purposes, examiner construes that the term “noninflatable” is being construed as a structural property where the bulb is not capable to be inflatable (like balloon) after the bulb is designed. According to MPEP 2111.03(IV), the term “composed of” could be interpretated as “consisting of” or consisting essentially of” depending upon the facts disclosed in the applicant’s original disclosure. Paragraph 0030 of the applicant’s original disclosure recites “the bulb is comprised of a relatively soft polymeric material”. Therefore, the original disclosure do not provide the basis for whether “composed of” should be interpreted as “comprised of” as opposed to “consisting of” or “consisting essentially of”. Additionally, the specification is unclear regarding whether an inner liner (recited in paragraph 0030 of the applicant’s original disclosure) can be construed as a part of the bulb or not. If “composed of” is considered to be closed transitional then the claim would appear to require a singular polymeric material and therefore, lubricious coating cannot be considered a part of “polymeric material”. For examination purposes, examiner construes the term “consisting of” as being same as “comprised of”.
Claims 2-12 being dependent on claim 1 are also rejected.

Regarding claim 2, the limitation “polymeric material” renders the claim indefinite because the claim is unclear if the limitation “polymeric material” refers to “noninflatable polymeric material” in claim 1, line 4 or additional. For examination purposes, examiner construes “polymeric material” in claim 2 refers to “noninflatable polymeric material” recited in claim 1. Claim 2 appears to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph if claim 2 is amended to recite “the polymeric material” instead of “polymeric material.
Claim 3 being dependent on claim 2 is also rejected.

Regarding claim 13, line 10, the limitation “an outer diameter smaller than the cylindrical portion” renders the claim indefinite because the claim is unclear regarding which aspects of the cylindrical portion is being compared with an outer diameter in order to determine an outer diameter smaller than the cylindrical portion. The recitation of “an outer diameter smaller than the cylindrical portion” could mean that an outer diameter is smaller than an outer diameter, an inner diameter or any other dimension of the cylindrical portion. For examination purposes, examiner construes that an outer diameter is smaller than an outer diameter of the cylindrical portion. Claim 13 appears to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, if claim is amended to clearly indicate the dimension of the cylindrical portion being referred in order to determine an outer diameter being smaller.

Regarding claim 13, the limitation “the cylindrical portion being composed of a polymeric material” renders the claim indefinite for multiple reasons. According to MPEP 2111.03(IV), the term “composed of” could be interpretated as “consisting of” or consisting essentially of” depending upon the facts disclosed in the applicant’s original disclosure. Paragraph 0030 of the applicant’s original disclosure recites “the bulb is comprised of a relatively soft polymeric material”. Therefore, the original disclosure do not provide the basis for whether “composed of” should be interpreted as “comprised of” as opposed to “consisting of” or “consisting essentially of”. Additionally, the specification is unclear regarding whether an inner liner (recited in paragraph 0030 of the applicant’s original disclosure) can be construed as a part of the bulb or not. If “composed of” is considered to be closed transitional then the claim would appear to require a singular polymeric material and therefore, lubricious coating cannot be considered a part of “polymeric material”. For examination purposes, examiner construes the term “consisting of” as being same as “comprised of”.

Claims 14-17 being dependent on claim 13 are also rejected.

Regarding claim 15, the limitation “polymeric material” renders the claim indefinite because the claim is unclear if the limitation “polymeric material” refers to “noninflatable polymeric material” in claim 13, line 4 or additional. For examination purposes, examiner construes “polymeric material” in claim 15 refers to “noninflatable polymeric material” recited in claim 13. Claim 15 appears to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph if claim 15 is amended to recite “the polymeric material” instead of “polymeric material.

Regarding claim 18, the limitation “the bulb being composed of a noninflatable polymeric material” renders the claim indefinite for multiple reasons. The specification do not explain if the term “noninflatable” refers to a structure of the bulb or a property of the polymeric material itself. For examination purposes, examiner construes that the term “noninflatable” is being construed as a structural property where the bulb is not capable to be inflatable (like balloon) after the bulb is designed. According to MPEP 2111.03(IV), the term “composed of” could be interpretated as “consisting of” or consisting essentially of” depending upon the facts disclosed in the applicant’s original disclosure. Paragraph 0030 of the applicant’s original disclosure recites “the bulb is comprised of a relatively soft polymeric material”. Therefore, the original disclosure do not provide the basis for whether “composed of” should be interpreted as “comprised of” as opposed to “consisting of” or “consisting essentially of”. Additionally, the specification is unclear regarding whether an inner liner (recited in paragraph 0030 of the applicant’s original disclosure) can be construed as a part of the bulb or not. If “composed of” is considered to be closed transitional then the claim would appear to require a singular polymeric material and therefore, lubricious coating cannot be considered a part of “polymeric material”. For examination purposes, examiner construes the term “consisting of” as being same as “comprised of”.
Claims 19 and 20 being dependent on claim 18 are also rejected.

Regarding claim 19, the limitation “polymeric material” renders the claim indefinite because the claim is unclear if the limitation “polymeric material” refers to “noninflatable polymeric material” in claim 18, line 5 or additional. For examination purposes, examiner construes “polymeric material” in claim 19 refers to “noninflatable polymeric material” recited in claim 18. Claim 19 appears to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph if claim 19 is amended to recite “the polymeric material” instead of “polymeric material.

Regarding claim 22, the limitation “a distal access catheter” renders the claim indefinite because the original disclosure is silent regarding which catheter can be considered as “a distal access catheter”. Therefore, one of ordinary skill in the art would not be able to understand the scope of the claimed limitation based on “distal access catheter”.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 3 recites the limitation “the polymeric material has a Shore Hardness A”. However, all polymeric material will have some Shore Hardness value. Therefore, claim 3 fails to further limit the scope of the invention. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 22 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 22 recites the limitation “the guide catheter is a distal access catheter”. However, the recitation of “a distal access catheter” do not provide any structural limitations that distinguishes the guide catheter from other guide catheters. Therefore, claim 22 fails to further limit the scope of the invention. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 6, 7, 10, 13-16, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gulachenski (US 2010/0160899 A1).
Regarding claim 1, Gulachenski teaches a microcatheter 100 (figure 1A) used to navigate through a blood vessel bifurcation region for addressing a ledge effect, comprising: 
a microcatheter body (body of element 101) having a guidewire passage 104 therethrough; 
a bulb (see “B” in figure 1B below formed by element 116) having an enlarged outer diameter (figure 1B) relative to a proximal portion (portion of element 116 in portion indicated by element 108 in figure 1A) of the microcatheter body (body of element 101); the bulb (see “B” in figure 1B below) being composed of a noninflatable polymeric material (paragraph 0032, lines 1-4, polyether block amide is construed as “noninflatable polymeric material” due to the design and placement of element 116, element 116 cannot be inflated) and having a cylindrical shape (element “B” in figure 1B Below has a cylindrical shape) with symmetrically tapered proximal and distal ends (see “P” and “D” in figure 1B below); and, 
a distal tip (see “DT” in figure 1B below) having an outer diameter (outer diameter of “DT” is smaller than outer diameter of “B” in figure 1B below) smaller than the bulb and being connected to the symmetrically tapered distal end (see “D” in figure 1B below).

    PNG
    media_image1.png
    270
    537
    media_image1.png
    Greyscale


Regarding claim 2, Gulchenski teaches wherein the bulb (see “B” in figure 1B above) is composed entirely of polymeric material (paragraph 0032, lines 1-4, since element “B” is construed to be formed by element 116 only, element “B” in figure 1B above is construed to be formed entirely of polymeric material.

Regarding claim 3, Gulachenski teaches wherein the polymeric material has a Shore Hardness A (paragraph 0032, lines 32, “durometer”).

Regarding claim 6, Gulachenski teaches wherein the symmetrically tapered proximal (see “P” in figure 1B above) and distal (see “D” in figure 1B above) ends have either a linear taper, a rounded taper (figure 1B, element “B” could be construed as rounded taper) or an elliptical taper.

Regarding claim 7, Gulachenski teaches wherein the distal tip (see “DT” in figure 1B above) has a constant outer diameter (see figure 1B where outer diameter of “DT” is constant).

Regarding claim 10, Gulachenski teaches wherein the guidewire passage 104 has a diameter of about 0.021 inch (paragraph 0025, lines 4-5, 0.0165-0.017 inches is construed to be “about 0.021 inch”).

Regarding claim 13, Gulachenski teaches a microcatheter 100 (figure 1A) used to navigate through a blood vessel bifurcation region for addressing a ledge effect, comprising: 
a microcatheter body (body of element 101) having a guidewire passage 104 therethrough; 
a solid, cylindrical portion (see “B” in figure 1B above formed by element 116 excluding elements “P” and “D” in figure 1B above) formed of a polymeric material (paragraph 0032, lines 1-4, polyether block amide is a polymer) and having an enlarged outer diameter (outer diameter of element “B” in figure 1B above) relative to a proximal portion (portion of element 116 in portion indicated by element 108 in figure 1A) of the microcatheter body (body of element 101); 
a distal tapered portion (see “D” in figure 1B above) immediately adjacent to the cylindrical portion (see “B” in figure 1B above formed by element 116 excluding elements “P” and “D” in figure 1B above); a proximal tapered portion (see “P” in figure 1B above) immediately adjacent to the cylindrical portion (see “B” in figure 1B above formed by element 116 excluding elements “P” and “D” in figure 1B above); the proximal tapered portion (see “P” in figure 1B above) being generally symmetrical to the distal tapered portion (see “D” in figure 1B above); and, 
a distal tip (see “DT” in figure 1B above) being immediately adjacent to the distal tapered portion (see “D” in figure 1B above) and having an outer diameter (outer diameter of element “DT” in figure 1B above) smaller than the cylindrical portion (outer diameter of element “B” in figure 1B above).

Regarding claim 14, Gulachenski teaches wherein the cylindrical portion (see “B” in figure 1B above formed by element 116 excluding elements “P” and “D” in figure 1B above) is noninflatable (paragraph 0032, lines 1-4, polyether block amide is construed as “noninflatable polymeric material” due to the design and placement of element 116, element 116 cannot be inflated).

Regarding claim 15, Gulachenski teaches wherein the cylindrical portion (see “B” in figure 1B above formed by element 116 excluding elements “P” and “D” in figure 1B above) is composed entirely of polymeric material (paragraph 0032, lines 1-4, since element “B” is construed to be formed by element 116 only, element “B” in figure 1B above is construed to be formed entirely of polymeric material.

Regarding claim 16, Gulachenski teaches wherein the distal tapered portion (see “D” in figure 1B above) and the proximal tapered portion (see “P” in figure 1B above) ends have either a linear taper, a rounded taper (figure 1B, element “B” could be construed as rounded taper) or an elliptical taper.

Regarding claim 18, Gulachenski teaches a microcatheter 100 (figure 1A) used to navigate through a blood vessel bifurcation region for addressing a ledge effect, comprising: 
a microcatheter body (body of element 101) having a guidewire passage 104 therethrough; 
a bulb (see “B” in figure 1B above formed by element 116) having an enlarged outer diameter (figure 1B) relative to a proximal portion (portion of element 116 in portion indicated by element 108 in figure 1A) of the microcatheter body (body of element 101); the bulb (see “B” in figure 1B above) being composed of a noninflatable polymeric material (paragraph 0032, lines 1-4, polyether block amide is construed as “noninflatable polymeric material” due to the design and placement of element 116, element 116 cannot be inflated) and having a cylindrical shape (element “B” in figure 1B Below has a cylindrical shape) with symmetrically tapered proximal and distal ends (see “P” and “D” in figure 1B above).

Regarding claim 19, Gulchenski teaches wherein the bulb (see “B” in figure 1B above) is composed entirely of polymeric material (paragraph 0032, lines 1-4, since element “B” is construed to be formed by element 116 only, element “B” in figure 1B above is construed to be formed entirely of polymeric material.

Claim(s) 1, 11, 13-16, 18, 19, 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meguro et al. (US 2002/0087076 A1).
Regarding claim 1, Meguro a microcatheter “A” (Figure 1) used to navigate through a blood vessel bifurcation region for addressing a ledge effect, comprising: 
a microcatheter body (body of element “A”) having a guidewire passage (hollow portion inside element “A” in figure 4) therethrough; 
a bulb (bulb formed by elements “EP”, “EN”, 5d, 5a) having an enlarged outer diameter (diameter of element 5d) relative to a proximal portion 5c of the microcatheter body; the bulb (bulb formed by elements “EP”, “EN”, 5d, 5a) being composed of a noninflatable polymeric material (paragraph 0055) and having a cylindrical shape (shape of element 5d is cylindrical) with symmetrically tapered proximal “Ep” and distal 5a (“Ep” and 5a are symmetrical because half portion of “Ep” is symmetric to other half portion of “Ep” and similarly both half portions of element 5a is symmetric) ends; and, 
a distal tip (see “DT” in figure 4 below) having an outer diameter (outer diameter of “DT” in figure 4 below) smaller than the bulb and being connected to the symmetrically tapered distal end 5a.

    PNG
    media_image2.png
    348
    735
    media_image2.png
    Greyscale

Regarding claim 11, Meguro teaches wherein the bulb has an outer diameter within an inclusive range of about 0.064-0.068 inches (See Table 1 in paragraph 0078, “Invention assembly (OD), figure 6, the outer diameter of element 5d will be approximately same as inner diameter of element B and claim requires about 0.064-0.068 inches therefore, small variation from 0.064-0.068 can still be construed as about 0.064-0.068 inches).

Regarding claim 13, Meguro teaches a microcatheter “A” (figure 1) used to navigate through a blood vessel bifurcation region for addressing a ledge effect, comprising: 
a microcatheter body (body of element “A”) having a guidewire passage (hollow portion inside element “A” in figure 4) therethrough; 
a solid, cylindrical portion 5d formed of a polymeric material (paragraph 0055) and having an enlarged outer diameter (outer diameter of element 5d) relative to a proximal portion 5c of the microcatheter body (body of element “A”); 
a distal tapered portion 5a (although specification says 5a as being an end, for the purpose of rejection, element 5a refers to a tapered portion indicated by arrow of element 5a) immediately adjacent to the cylindrical portion 5d; 
a proximal tapered portion “Ep” immediately adjacent to the cylindrical portion 5d; the proximal tapered portion “Ep” being generally symmetrical to the distal tapered portion 5d; and, 
a distal tip (see “DT” in figure 4 above) being immediately adjacent to the distal tapered portion 5a and having an outer diameter (outer diameter of element “DT” in figure 4 above) smaller than the cylindrical portion 5d.

Regarding claim 14, Meguro teaches wherein the cylindrical portion 5d is noninflatable (figure 4).

Regarding claim 15, Meguro teaches wherein the cylindrical portion 5d is composed entirely of polymeric material (paragraph 0055).

Regarding claim 16, Meguro teaches wherein the distal tapered portion 5a and the proximal tapered portion “Ep” of either a linear taper (figure 4), a rounded taper, or an elliptical taper.

Regarding claim 18, Meguro a microcatheter “A” (Figure 1) used to navigate through a blood vessel bifurcation region for addressing a ledge effect, comprising: 
a microcatheter body (body of element “A”) having a guidewire passage (hollow portion inside element “A” in figure 4) therethrough; 
a bulb (bulb formed by elements “EP”, “EN”, 5d, 5a) having an enlarged outer diameter (diameter of element 5d) relative to a proximal portion 5c of the microcatheter body; the bulb (bulb formed by elements “EP”, “EN”, 5d, 5a) being composed of a noninflatable polymeric material (paragraph 0055) and having a cylindrical shape (shape of element 5d is cylindrical) with symmetrically tapered proximal “Ep” and distal 5a (“Ep” and 5a are symmetrical because half portion of “Ep” is symmetric to other half portion of “Ep” and similarly both half portions of element 5a is symmetric) ends. 

Regarding claim 19, Meguro teaches wherein the cylindrical portion 5d is composed entirely of polymeric material (paragraph 0055).

Regarding claim 21, Meguro teaches a kit (figures 1-3) used to navigate through a blood vessel bifurcation region for addressing a ledge effect by bridging a gap in a guide catheter, comprising: 
the guide catheter “B” having an inner passage 8 therein; 
a microcatheter “A” (figure 6) sized to fit within the inner passage 8 of the guide catheter “B”; the microcatheter “A” having a distal bulb section (distal bulb section formed by elements “EP”, “EN”, 5d, 5a) with an enlarged outer diameter (diameter of element 5d), the distal bulb section of the intermediate microcatheter configured to reduce the gap (gap formed between element “A” and “B”, gap is eliminated in section of 5d but reduced in other portions) within the guide catheter inner passage 8 to thereby address the ledge effect.

Regarding claim 22, Meguro teaches wherein the guide catheter “B” is a distal access catheter “B”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gulachenski (US 2010/0160899 A1) in view of Zenzon et al. (US 5,538,512).
Regarding claim 8, Gulachenski teaches a claimed invention substantially as claimed, as set forth above in claim 1. Gulachenski is silent regarding wherein the proximal portion of the microcatheter body has an outer diameter that is larger than a distal tip outer diameter.
However, Zenson teaches a design of a catheter (figure 1) wherein the proximal portion 134 (figure 1) of the microcatheter body has an outer diameter (an outer diameter of element 134) that is larger than a distal tip outer diameter (outer diameter of element 106) for the purpose of connecting the proximal portion with a proximal fitting having a larger diameter (column 4, lines 4-6, figure 1) wherein the proximal fitting is configured to connect with a drug delivery device if needed to infuse drug through the microcatheter (column 9, lines 4-8).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to modify the outer diameter of the proximal portion of the microcatheter body of Gulachenski to incorporate the proximal portion of the microcatheter body has an outer diameter that is larger than a distal tip outer diameter as taught by Zenson for the purpose of connecting the proximal portion with a proximal fitting having a larger diameter (column 4, lines 4-6, figure 1) wherein the proximal fitting is configured to connect with a drug delivery device if needed to infuse drug through the microcatheter (column 9, lines 4-8).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gulachenski (US 2010/0160899 A1) in view of Eder et al. (WO 95/29722).
Regarding claim 9, Gulachenski discloses the claimed invention substantially as claimed, as set forth above in claim 1. Gulachenski is silent regarding wherein the microcatheter body has a length within an inclusive range of about 148-168 cm.
However, Eder teaches a design of a catheter (figure 1) comprising wherein the microcatheter body (body of element 100) has a length (total length formed by adding the lengths of elements 134, 132, 124 and 120) within an inclusive range of about 148-168 cm (page 15, lines 31-34, page 16, lines 18-23, 33-37, page 17, lines 24-27, 5 cm + 90 cm + 20 cm + 20 cm=135 cm, 40 cm + 130 cm + 40 cm + 40 cm = 250 cm, thus range 135 cm – 250 cm includes 148-168 cm) for the purpose of having an appropriate length required to perform cardiovascular and endovascular procedure into the patient (page 1, lines 14-20).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the length of Gulachenski to incorporate a length within an inclusive range of about 148-168 cm as taught by Eder for the purpose of having an appropriate length required to perform cardiovascular and endovascular procedure into the patient (page 1, lines 14-20).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Meguro et al. (US 2002/0087076 A1) in view of Byrne et al. (US 2015/0112256 A1).
Regarding claims 4 and 5, Meguro discloses the claimed invention substantially as claimed, Meguro is silent regarding further comprising a first marker band located at a proximal portion of the bulb and a second marker band located at a distal portion of the bulb, further comprising a third marker band located on the distal tip.
However, Byrne teaches a design of a medical balloon comprising a first marker band 32a (figure 14) located at a proximal portion (portion where element 32a is present) of the bulb (figure 14) and a second marker band 32b located at a distal portion (portion where element 32b is located) of the bulb, further comprising a third marker band 34b located on the distal tip (tip where element 34b is located) for the purpose of accurately determining the overall length of the bulb thereby locating the bulb during the medical procedure application (paragraph 0033).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the bulb of Meguro to incorporate a first marker band located at a proximal portion of the bulb and a second marker band located at a distal portion of the bulb, further comprising a third marker band located on the distal tip as taught by Byrne for the purpose of accurately determining the overall length of the bulb thereby locating the bulb during the medical procedure application (paragraph 0033).

Claims 12, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Meguro et al. (US 2002/0087076 A1) in view of Eder et al. (WO 95/29722).
Regarding claim 12, Meguro discloses the claimed invention substantially as claimed, as set forth above in claim 1. Meguro further discloses wherein the bulb has a length with an inclusive range of about 0.5-3 centimeters (paragraph 0052, total length of elements “M” and “L” will include the range of 0.5-3 centimeters, although “L” includes a portion of “DT”, the portion of “DT” will be at least less than half of “L” based on indication of “DT” as shown in figure 4 above, therefore, total length will be in the range about 0.5-3 centimeters) and an outer diameter of the microcatheter is within an inclusive range of about 0.013-0.073 inches (paragraph 0052, “D” is construed to be falling within a range of about 0.013-0.073 inches because 2 mm is the maximum diameter and 2mm=0.079 inches). Meguro is silent regarding wherein the microcatheter body has a length within an inclusive range of about 148-168 cm.
However, Eder teaches a design of a catheter (figure 1) comprising wherein the microcatheter body (body of element 100) has a length (total length formed by adding the lengths of elements 134, 132, 124 and 120) within an inclusive range of about 148-168 cm (page 15, lines 31-34, page 16, lines 18-23, 33-37, page 17, lines 24-27, 5 cm + 90 cm + 20 cm + 20 cm=135 cm, 40 cm + 130 cm + 40 cm + 40 cm = 250 cm, thus range 135 cm – 250 cm includes 148-168 cm) for the purpose of having an appropriate length required to perform cardiovascular and endovascular procedure into the patient (page 1, lines 14-20).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the length of Meguro to incorporate a length within an inclusive range of about 148-168 cm as taught by Eder for the purpose of having an appropriate length required to perform cardiovascular and endovascular procedure into the patient (page 1, lines 14-20).

Regarding claim 17, Meguro discloses the claimed invention substantially as claimed, as set forth above in claim 13. Meguro further discloses wherein the bulb has a length with an inclusive range of about 0.5-3 centimeters (paragraph 0052, length of elements “M” will include the range of 0.5-3 centimeters) and the distal tip has a length (paragraph 0052, length of “L”, , although “L” includes a portion of “DT”, the portion of “DT” will be at least less than half of “L” based on indication of “DT” as shown in figure 4 above, therefore, total length will be in the range about 0.5-6 centimeters even if the value is slightly less than 0.5 cm since claim requires “about” instead of minimum of exactly 0.5 cm) within an inclusive range of about 0.5-6 centimeters. Meguro is silent regarding wherein the microcatheter body has a length within an inclusive range of about 148-168 cm.
However, Eder teaches a design of a catheter (figure 1) comprising wherein the microcatheter body (body of element 100) has a length (total length formed by adding the lengths of elements 134, 132, 124 and 120) within an inclusive range of about 148-168 cm (page 15, lines 31-34, page 16, lines 18-23, 33-37, page 17, lines 24-27, 5 cm + 90 cm + 20 cm + 20 cm=135 cm, 40 cm + 130 cm + 40 cm + 40 cm = 250 cm, thus range 135 cm – 250 cm includes 148-168 cm) for the purpose of having an appropriate length required to perform cardiovascular and endovascular procedure into the patient (page 1, lines 14-20).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the length of Meguro to incorporate a length within an inclusive range of about 148-168 cm as taught by Eder for the purpose of having an appropriate length required to perform cardiovascular and endovascular procedure into the patient (page 1, lines 14-20).

Regarding claim 20, Meguro discloses the claimed invention substantially as claimed, as set forth above in claim 18. Meguro further discloses wherein the distal tip has a length (paragraph 0052, length of “L”, , although “L” includes a portion of “DT”, the portion of “DT” will be at least less than half of “L” based on indication of “DT” as shown in figure 4 above, therefore, total length will be in the range about 0.5-6 centimeters even if the value is slightly less than 0.5 cm since claim requires “about” instead of minimum of exactly 0.5 cm) within an inclusive range of about 0.5-6 centimeters and an outer diameter of the microcatheter is within an inclusive range of about 0.013-0.073 inches (paragraph 0052, “D” is construed to be falling within a range of about 0.013-0.073 inches because 2 mm is the maximum diameter and 2mm=0.079 inches). Meguro is silent regarding wherein the microcatheter body has a length within an inclusive range of about 148-168 cm.
However, Eder teaches a design of a catheter (figure 1) comprising wherein the microcatheter body (body of element 100) has a length (total length formed by adding the lengths of elements 134, 132, 124 and 120) within an inclusive range of about 148-168 cm (page 15, lines 31-34, page 16, lines 18-23, 33-37, page 17, lines 24-27, 5 cm + 90 cm + 20 cm + 20 cm=135 cm, 40 cm + 130 cm + 40 cm + 40 cm = 250 cm, thus range 135 cm – 250 cm includes 148-168 cm) for the purpose of having an appropriate length required to perform cardiovascular and endovascular procedure into the patient (page 1, lines 14-20).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the length of Meguro to incorporate a length within an inclusive range of about 148-168 cm as taught by Eder for the purpose of having an appropriate length required to perform cardiovascular and endovascular procedure into the patient (page 1, lines 14-20).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Samson et al. (US 4,571,240 A), Ermisch et al. (DE 3820213 A1), Azam et al. (US 5,860,963 A): discloses a design of a catheter with a bulb at the distal end wherein the bulb is formed of a noninflatable material.
Lemelson (US 4,588,395 A): discloses a design of a catheter with a bulb at the distal end having symmetrically tapered proximal and distal ends; and made from a noninflatable polymeric material.
Franetzki et al. (US 4,976,703 A): discloses a design of a catheter with a bump made of noninflatable material.
Shwab (US 5,069,673 A), Waitz et al. (US 5,688,246): discloses a design of a catheter having a distal tip with an outer diameter smaller than the outer diameter of the proximal portion.
Schoen et al. (DE 4208912 C1), Schon (US 5,578,006 A): discloses a design of a catheter with a bulb at the distal end having symmetrically tapered proximal and distal ends; and made from a noninflatable polymeric material.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689. The examiner can normally be reached Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILAY J SHAH/            Primary Examiner, Art Unit 3783